Criminal prosecution, tried upon indictment charging the defendant, and another, with robbery in violation of ch. 187, Public Laws 1929.
The record discloses that on Friday night, 28 June, 1935, three masked men entered the filling station of Sherman Elledge, commanded him to hold up his hands at the point of guns, which he did, took $18 from his person, and helped themselves to other articles in the filling station.
One of the highwaymen turned State's evidence, and he, together with Sherman Elledge and his wife, identified the defendant Roy Henderson as one of the robbers.
The defendant pleaded not guilty and offered evidence tending to establish an alibi.
Verdict: Guilty.
Judgment: Imprisonment in the State's Prison for not less than seven nor more than ten years.
Defendant appeals, assigning errors.
On trial the controversy narrowed itself to an issue of fact determinable alone by the jury. The exceptions are not of sufficient moment to call for elaboration or to warrant a new trial; hence, the verdict and judgment will be upheld.
No error.
DEVIN, J., took no part in the consideration or decision of this case.
 *Page 1